Per Curiam : The accused was indicted for burglary, and on the trial he was found guilty, and sentenced to the penitentiary for the period of one year. On looking into the testimony found in the record we are satisfied it does not warrant the conviction. Much of the testimony admitted against the objections of defendant was incompetent. The accused was advised to make a confession, and in attempting to do so he made several different statements, all of which are shown by other testimony to be absolutely untrue. The verdict is so much against the weight of the evidence it ought not to be permitted to stand, and for that reason we have not deemed it necessary to consider the instructions given at the trial. The judgment will be reversed and the cause remanded. Judgment reversed.